DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 28, 2020 is acknowledged. Claims 1 and 14-15 have been amended.  Non-elected Invention and/or Species, Claims 2-13 and 16-29 have been withdrawn from consideration. Claims 1-29 are pending.
Action on merits of Elected Group I, Species 7, claims 1 and 14-15 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 was filed after the mailing date of the Office Action on October 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 14-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in 
There does not appear to be a written description of the claim limitation “wherein each of the light-emitting units has only two inspection terminals that are both ….” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “has only two inspection terminals” (amended claim 1) is a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventor did not invent rather than distinctly and particularly pointing out what they did invent.  See In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). (See MPEP 2173.05(i)).   Any negative limitation or exclusionary proviso must have basis in the original disclosure.   See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 14-15 recite the broad recitation “the positions of the two inspection terminals” …, and the claim also recites “has only two inspection terminals …” (the limitation of claim 1) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Therefore, claim 14-15 are further indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ROL et al. (US. Pub. No. 2014/0117386) of record, in view of YOON et al. (US. Patent No. 9,117,733).
With respect to claim 1, As best understood by Examiner, ROL teaches a light-emitting device substantially as claimed including:  
a substrate (1505); 
light-emitting units (1580) arranged on the 5substrate (1505); and 

wherein each of the light-emitting units (1580) has light-emitting elements (1515) that are mounted on the substrate and are connected in a mount region whose shape is common in the 15light-emitting units (1580) so as to include a predetermined number of connections which are set for the light-emitting unit (1580). (See FIG. 15A).

Thus ROL is shown to teach all the features of the claim with the exception of explicitly disclosing  the light-emitting elements (1515) that are series-parallel connected to one another in the mount region; and each units having only two inspection terminals.
However, YOON teaches a light-emitting device including:
a substrate (140);
light-emitting unit (100) arranged on the 5substrate (140); and 
a lens (150) provided corresponding to the light-emitting unit (160) to collect beams of emission light from the light-emitting unit, the lens (150) being arranged on the light-10emitting unit (160), 
wherein each of the light-emitting unit (160) has light-emitting elements (120) that are mounted on the substrate and are series-parallel connected to one another in a mount region whose shape is common in the 15light-emitting unit so as to include a predetermined number of series connections and a predetermined number of parallel connections which are set for the light-emitting unit; and
has only two inspection terminals (131-132) that are both positioned at positions on the substrate within a diameter of a principal surface of each of the respective lens (150) for each of the respective light-emitting units (160). (See FIGs. 1-6).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the light-emitting units of ROL having the light-emitting elements connecting to one another via series-parallel connection and each units comprising only two inspection terminals as taught by YOON to provide a substantially the same electric currents flow through each lighting groups. 

With respect to claim 14, As best understood by Examiner, in view of YOON, the 30positions of the two inspection terminals (131, 132) being separated with an interval common in the light-emitting units.   
With respect to claim 15, As best understood by Examiner, in view of YOON, - 45 –the two inspection terminals (131, 132) are arranged at a common angle with respect to a side of the substrate.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH D MAI/Primary Examiner, Art Unit 2829